NO. 12-19-00220-CV

                           IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

 ROBIN FANNING,                                     §      APPEAL FROM THE
 APPELLANT

 V.
                                                    §      COUNTY COURT AT LAW
 TRINITY VALLEY ELECTRIC
 COOPERATIVE, INC. AND BONNIE
 FERGUSON,
 APPELLEES                                          §      VAN ZANDT COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
       Robin Fanning, acting pro se, appeals from an order of dismissal signed on February 22,
2019. Under the rules of appellate procedure, the notice of appeal must be filed within thirty days
after the judgment is signed. See TEX. R. APP. P. 26.1. The record does not indicate that Appellant
filed a motion for new trial, motion to modify, motion to reinstate, or request for findings of fact
and conclusions of law. See TEX. R. APP. P. 26.1(a). Thus, Appellant’s notice of appeal was due
on or before March 25. Appellant’s notice of appeal was filed on May 23, thus, it was untimely.
       On June 10, this Court notified Appellant that the information received in this appeal does
not show the jurisdiction of this Court, i.e., there is no timely notice of appeal or timely motion for
extension of time to file a notice of appeal. See TEX. R. APP. P. 26.1, 26.3. Appellant was further
notified that the appeal would be dismissed unless the information was amended on or before June
20, to show the jurisdiction of this Court. See TEX. R. APP. P. 42.3. On June 20, Appellant filed
an amended notice of appeal, but did not address the jurisdictional question presented in this
Court’s June 10 notice.
         Because this Court is not authorized to extend the time for perfecting an appeal except as
provided by the Texas Rules of Appellate Procedure, the appeal is dismissed for want of
jurisdiction. See TEX. R. APP. P. 26.1, 26.3, 42.3(a).
Opinion delivered September 4, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         SEPTEMBER 4, 2019


                                         NO. 12-19-00220-CV


                               ROBIN FANNING,
                                   Appellant
                                      V.
                  TRINITY VALLEY ELECTRIC COOPERATIVE, INC.
                            AND BONNIE FERGUSON,
                                   Appellees


                                Appeal from the County Court at Law
                        of Van Zandt County, Texas (Tr.Ct.No. CV05721)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.